DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/871,372.  Claims 1 and 2 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2020 and 5/12/2020 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 16 (all references to specific line numbers are based according to page numbering provided by Applicant), “the shift control unit” should be changed to - -the drive control unit- - for claim consistency (see Claim 1, line 6).  Alternatively, Claim 1, line 6 may be changed to - -the shift control unit- - for consistency with Claim 1, line 16.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  line 18, “abnormality is occurred” should be changed to - -abnormality has occurred- -.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  line 22, “the electric brake device” should be changed to - -the electric parking brake device- - for claim consistency (see Claim 1, line 9).  Appropriate correction is required.

1 is objected to because of the following informalities:  line 23, “the electric brake device” should be changed to - -the electric parking brake device- - for claim consistency (see Claim 1, line 9).  Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a vehicle control device wherein when the brake control unit receives a notification of a completion of the P range operation or information indicating that a P abnormality has occurred, or when the determination time is elapsed from the command of the P range operation, the electric parking brake device is activated, and the power supply of the brake control unit is turned off after the operation of the electric parking brake device is completed, in combination with the other elements required by independent claim 1.
KINOSHITA et al. (US 2013/0252784 A1) and KIMURA et al. (US 2009/0120222 A1), being the closest prior art, disclose various vehicle control devices that either brake vehicle wheels when a P range abnormality occurs (see KINOSHITA et al., ABSTRACT) or deactivate a drive control unit when a P range abnormality occurs (see KIMURA et al., paragraphs [0071] and [0083]).  However, the references fail to disclose the above mentioned limitations that deal with turning off the power supply to the brake control unit in a specific manner after operation of the electric parking brake device is completed and a power supply of the drive control unit is turned off. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIMURA et al. (US 2009/0120222 A1) discloses a shift range change system (see ABSTRACT).
KOIE et al. (US 2011/0193721 A1) discloses a vehicle communication device (see ABSTRACT).
YASUI (US 2010/0312424 A1) discloses a shift range switching apparatus (see ABSTRACT).
GIERLING et al. (US 2010/0326148 A1) discloses a parking lock control system (see ABSTRACT).
KANAI et al. (US 2012/0010785 A1) discloses a vehicle control apparatus (see ABSTRACT).
This application is in condition for allowance except for the following formal matters: 
Objections to Claim 1 described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3659